Exhibit 10.2

SEVENTH AMENDED AND RESTATED GUARANTEE AGREEMENT

SEVENTH AMENDED AND RESTATED GUARANTEE AGREEMENT (this “Guaranty”), dated as of
April 11, 2019, made by each of the parties listed on the signature pages hereof
and each Acceding Guarantor executing an Accession Agreement hereto
(collectively, the “Guarantors”, and each, a “Guarantor”), in favor of the
Guarantied Parties referred to below.

W I T N E S S E T H:

WHEREAS, Lennar Corporation, a Delaware corporation (the “Borrower”), has
entered into that certain Sixth Amended and Restated Credit Agreement, dated as
of February 12, 2018, among the Borrower, the Lenders, including the Issuing
Lender, party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
(hereinafter, the “Administrative Agent”) for the Lenders (as amended,
supplemented or otherwise modified from time to time, being the “Sixth Amended
and Restated Credit Agreement”), which Sixth Amended and Restated Credit
Agreement is being amended and restated in its entirety pursuant to that certain
Seventh Amended and Restated Credit Agreement dated as of the date hereof by and
among the Borrower, the Lenders party thereto and the Administrative Agent (the
Seventh Amended and Restated Credit Agreement, as amended, supplemented or
otherwise modified from time to time, being referred to herein as the “Credit
Agreement”, and capitalized terms not defined herein but defined therein being
used herein as therein defined);

WHEREAS, in connection with the Sixth Amended and Restated Credit Agreement,
certain Guarantors made that certain Sixth Amended and Restated Guarantee
Agreement, dated as of February 12, 2018 in favor of the Guarantied Parties
referred to therein (the “Sixth Amended and Restated Guaranty”);

WHEREAS, the Borrower and each of the Guarantors are members of the same
consolidated group of companies and are engaged in operations which require
financing on a basis in which credit can be made available from time to time to
the Borrower, and the Guarantors will derive direct and indirect economic
benefit from the Loans and Letters of Credit under the Credit Agreement;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
Loans and issue Letters of Credit under the Credit Agreement that the Guarantors
shall have executed and delivered this Guaranty;

WHEREAS, the parties hereto desire to amend and restate the Sixth Amended and
Restated Guaranty in its entirety in accordance with the terms and provisions
contained herein; and

WHEREAS, the Lenders, the Issuing Lender, the Administrative Agent and the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document are herein referred to as the “Guarantied Parties”;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Issuing Lender to make Loans and issue Letters of Credit, the Guarantors
hereby agree as follows:

SECTION 1. Guaranty. The Guarantors hereby jointly and severally unconditionally
and irrevocably guarantee the full and prompt payment when due, whether at
stated maturity, by acceleration or otherwise, of (a) the Obligations, whether
now or hereafter existing and whether for principal, interest, fees, expenses or
otherwise, (b) any and all reasonable out-of-pocket expenses (including, without
limitation, reasonable expenses and reasonable counsel fees and expenses of the
Administrative Agent and the Lenders) incurred by any of the Guarantied Parties
in enforcing any rights under this Guaranty and (c) all present and future
amounts that would become due but for the operation of any provision of
bankruptcy or insolvency laws, and all present and future accrued and unpaid
interest, including, without limitation, all post-petition interest if the
Borrower or any Guarantor voluntarily or involuntarily becomes subject to any
state or federal bankruptcy or insolvency law (a “Debtor Relief Law”) (the items
set forth in clauses (a), (b) and (c) immediately above being herein referred to
as the “Guarantied Obligations”). Upon failure of the Borrower to pay any of the
Guarantied Obligations when due after the expiration of any applicable notice
and/or cure period in each case provided for in the Loan Documents (whether at
stated maturity, by acceleration or otherwise), the Guarantors hereby further
jointly and severally agree to promptly pay the same after the Guarantors’
receipt of notice from the Administrative Agent of the Borrower’s failure to pay
the same, without any other demand or notice whatsoever, including without
limitation, any notice having been given to any Guarantor of either the
acceptance by the Guarantied Parties of this Guaranty or the creation or
incurrence of any of the Obligations. This Guaranty is an absolute guaranty of
payment of the Guarantied Obligations and not a guaranty of collection, meaning
that it is not necessary for the Guarantied Parties, in order to enforce payment
by the Guarantors, first or contemporaneously to accelerate payment of any of
the Guarantied Obligations, to institute suit or exhaust any rights against any
Loan Party, or to enforce any rights against any collateral. Notwithstanding
anything herein, in any other Loan Document to the contrary, in any action or
proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if, as a result of applicable law relating to fraudulent
conveyance or fraudulent transfer, including Section 548 of Title 11 of the
United States Code (the “Bankruptcy Code”) or any applicable provisions of
comparable state law (collectively, “Fraudulent Transfer Laws”), the obligations
of any Guarantor under this Section 1 would otherwise, after giving effect to
(a) all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany Indebtedness to the
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Guarantor hereunder) and (b) the value of the
assets of such Guarantor (as determined under the applicable provisions of such
Fraudulent Transfer Laws) of any rights of subrogation, contribution,
reimbursement, indemnity or similar rights held by such Guarantor pursuant to
(i) applicable requirements of Law, (ii) Section 9 hereof or (iii) any other
contractual obligations providing for an equitable allocation among such
Guarantor and other Subsidiaries or Affiliates of the Borrower of obligations
arising under this Guaranty or other guaranties of the Obligations by such
parties, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under this Section 1, then the amount of such liability shall,
without any further action by such Guarantor, any Lender, the Administrative
Agent or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

2



--------------------------------------------------------------------------------

SECTION 2. Guaranty Absolute. Each Guarantor guaranties that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, without set-off or counterclaim, and regardless of any applicable law
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Guarantied Parties with respect thereto. The liability of each
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of:

(a) any lack of validity or enforceability of any provision of any other Loan
Document or any other agreement or instrument relating to any Loan Document or
avoidance or subordination of any of the Guarantied Obligations;

(b) any change in the time, manner or place of payment of, or in any other term
of, or any increase in the amount of, all or any of the Guarantied Obligations,
or any other amendment or waiver of any term of, or any consent to departure
from any requirement of, the Loan Documents;

(c) any exchange, release or non-perfection of any Lien on any collateral for,
or any release of any other Loan Party or amendment or waiver of any term of any
other guaranty of, or any consent to departure from any requirement of any other
guaranty of, all or any of the Guarantied Obligations;

(d) the absence of any attempt to collect any of the Guarantied Obligations from
the Borrower or from any other Loan Party or any other action to enforce the
same or the election of any remedy by any of the Guarantied Parties;

(e) any waiver, consent, extension, forbearance or granting of any indulgence by
any of the Guarantied Parties with respect to any provision of any other Loan
Document;

(f) the election by any of the Guarantied Parties in any proceeding under any
Debtor Relief Law;

(g) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under any Debtor Relief Law; or

(h) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of the Borrower or any Guarantor other than payment or
performance of the Obligations.

SECTION 3. Waiver.

(a) Each Guarantor hereby (i) waives (A) promptness, diligence, notice of
acceptance and any and all other notices, including, without limitation, notice
of intent to accelerate and notice of acceleration, with respect to any of the
Obligations or this Guaranty, (B) any requirement that any of the Guarantied
Parties protect, secure, perfect or insure any security

 

3



--------------------------------------------------------------------------------

interest in or other Lien on any property subject thereto or exhaust any right
or take any action against the Borrower or any other Person or any collateral,
(C) the filing of any claim with a court in the event of receivership or
bankruptcy of the Borrower or any other Person, (D) except as otherwise provided
herein, protest or notice with respect to nonpayment of all or any of the
Guarantied Obligations, (E) the benefit of any statute of limitations (other
than any statute of limitations that a court of competent jurisdiction
determines that Borrower is entitled to rely on with respect to its obligations
under the Loan Documents), (F) all demands whatsoever (and any requirement that
demand be made on the Borrower or any other Person as a condition precedent to
such Guarantor’s obligations hereunder), (G) all rights by which any Guarantor
might be entitled to require suit on an accrued right of action in respect of
any of the Guarantied Obligations or require suit against the Borrower or any
other Guarantor or Person, (H) any defense based upon an election of remedies by
any Guarantied Party, or (I) notice of any events or circumstances set forth in
clauses (a) through (h) of Section 2 hereof; and (ii) covenants and agrees that,
except as otherwise agreed by the parties, this Guaranty will not be discharged
except (A) by complete payment of the Guarantied Obligations and any other
obligations of such Guarantor contained herein or (B) as to any Guarantor, upon
the release of such Guarantor as permitted under Section 6.7 of the Credit
Agreement.

(b) If, in the exercise of any of its rights and remedies, any of the Guarantied
Parties shall forfeit any of its rights or remedies, including, without
limitation, its right to enter a deficiency judgment against the Borrower or any
other Person, whether because of any applicable law pertaining to “election of
remedies” or the like, each Guarantor hereby consents to such action by such
Guarantied Party and waives any claim based upon such action. Any election of
remedies which results in the denial or impairment of the right of such
Guarantied Party to seek a deficiency judgment against the Borrower shall not
impair the obligation of such Guarantor to pay the full amount of the Guarantied
Obligations or any other obligation of such Guarantor contained herein.

(c) In the event any of the Guarantied Parties shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law, under any of the Loan
Documents, to the extent not prohibited by applicable law, such Guarantied Party
may bid all or less than the amount of the Guarantied Obligations and the amount
of such bid, if successful, need not be paid by such Guarantied Party but shall
be credited against the Guarantied Obligations.

(d) Each Guarantor agrees that notwithstanding the foregoing and without
limiting the generality of the foregoing if, after the occurrence and during the
continuance of an Event of Default, the Guarantied Parties are prevented by
applicable law from exercising their respective rights to accelerate the
maturity of the Guarantied Obligations, to collect interest on the Guarantied
Obligations, or to enforce or exercise any other right or remedy with respect to
the Guarantied Obligations, or the Administrative Agent is prevented from taking
any action to realize on any collateral, such Guarantor agrees to pay to the
Administrative Agent for the account of the Guarantied Parties, upon demand
therefor, the amount that would otherwise have been due and payable had such
rights and remedies been permitted to be exercised by the Guarantied Parties.

 

4



--------------------------------------------------------------------------------

(e) Each Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of the Borrower and of each other Loan Party, and of all
other circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations or any part thereof, that diligent inquiry would reveal. Each
Guarantor hereby agrees that the Guarantied Parties shall have no duty to advise
any Guarantor of information known to any of the Guarantied Parties regarding
such condition or any such circumstance. In the event that any of the Guarantied
Parties in its sole discretion undertakes at any time or from time to time to
provide any such information to any Guarantor, such Guarantied Party shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which, pursuant to accepted
or reasonable banking or commercial finance practices, such Guarantied Party
wishes to maintain as confidential, or (iii) to make any other or future
disclosures of such information or any other information to such Guarantor.

(f) Each Guarantor consents and agrees that the Guarantied Parties shall be
under no obligation to marshal any assets in favor of any Guarantor or otherwise
in connection with obtaining payment of any or all of the Guarantied Obligations
from any Person or source.

SECTION 4. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor herefrom shall in any
event be effective unless the same shall be in writing, approved by the Required
Lenders (or by all the Lenders where the approval of each Lender is required
under the Credit Agreement) and signed by the Administrative Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

SECTION 5. Addresses for Notices. All notices and other communications provided
for hereunder shall be effectuated in the manner provided for in Section 10.2 of
the Credit Agreement, provided that if a notice or communication hereunder is
sent to a Guarantor, said notice shall be addressed to such Guarantor, in care
of the Borrower.

SECTION 6. No Waiver; Remedies.

(a) No failure on the part of any Guarantied Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by applicable
law, any of the other Loan Documents.

(b) No waiver by the Guarantied Parties of any Default shall operate as a waiver
of any other Default or the same Default on a future occasion, and no action by
any of the Guarantied Parties permitted hereunder shall in way affect or impair
any of the rights of the Guarantied Parties or the obligations of any Guarantor
under this Guaranty, under any of the other Loan Documents, except as
specifically set forth in any such waiver. To the extent permitted by applicable
law, any determination by a court of competent jurisdiction of the amount of any
principal and/or interest or other amount constituting any of the Guarantied
Obligations shall be conclusive and binding on each Guarantor irrespective of
whether such Guarantor was a party to the suit or action in which such
determination was made provided that the Borrower was so a party.

 

5



--------------------------------------------------------------------------------

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default under the Credit Agreement, each of the Guarantied Parties
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Guarantied Party to or for the credit or
the account of each Guarantor against any and all of the Guarantied Obligations
of such Guarantor now or hereafter existing under this Guaranty, irrespective of
whether or not such Guarantied Party shall have made any demand under this
Guaranty and although such obligations may be contingent and unmatured;
provided, however, such Guarantied Party shall promptly notify such Guarantor
and the Borrower after such set-off and the application made by such Guarantied
Party. The rights of each Guarantied Party under this Section 7 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which such Guarantied Party may have.

SECTION 8. Continuing Guaranty; Transfer of Notes. This Guaranty is a continuing
guaranty and shall (i) remain in full force and effect until payment in full of
all of the Obligations, return or cancellation of all outstanding Letters of
Credit and termination of the Commitments (the “Release Date”) (ii) be binding
upon each Guarantor, its permitted successors and assigns, and (iii) inure to
the benefit of and be enforceable by the Guarantied Parties and their respective
successors, permitted transferees, and permitted assigns. Without limiting the
generality of the foregoing clause (iii), each of the Guarantied Parties may
assign or otherwise transfer any Note held by it or the Guarantied Obligations
owed to it to any other Person, and such other Person shall thereupon become
vested with all the rights in respect thereof granted to such Guarantied Party
herein or otherwise with respect to such of the Notes and the Guarantied
Obligations so transferred or assigned, subject, however, to compliance with the
provisions of Section 10.6 of the Credit Agreement in respect of assignments. No
Guarantor may assign any of its obligations under this Guaranty without first
obtaining the written consent of the Lenders as set forth in the Credit
Agreement. Notwithstanding the foregoing, the continuation provisions set forth
above shall not apply to any Guarantor that is released from the Guaranty in
accordance with the terms and conditions set forth in Section 6.7 of the Credit
Agreement.

SECTION 9. Reimbursement. To the extent that any Guarantor shall be required
hereunder to pay a portion of the Guarantied Obligations exceeding the greater
of (a) the amount of the economic benefit actually received by such Guarantor
from the Loans and the Letters of Credit and (b) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Guarantied Obligations (excluding the amount thereof repaid by the Borrower) in
the same proportion as such Guarantor’s net worth at the date enforcement is
sought hereunder bears to the aggregate net worth of all the Guarantors at the
date enforcement is sought hereunder, then such Guarantor shall be reimbursed by
such other Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such other Guarantors at the date enforcement hereunder
is sought. Notwithstanding anything to the contrary, each Guarantor agrees that
the Guarantied Obligations may at any time and from time to time exceed the
amount of the liability of such Guarantor hereunder without impairing its
guaranty herein or effecting the rights and remedies of the Guarantied Parties
hereunder. This Section 9 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 9 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay to the
Guarantied Parties the Guarantied Obligations as and when the same shall become
due and payable in accordance with the terms hereof.

 

6



--------------------------------------------------------------------------------

SECTION 10. Reinstatement. This Guaranty shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall, to the fullest extent permitted by applicable law, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligees of the Obligations or such part thereof, whether as a “voidable
preference,” “fraudulent transfer,” or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Guarantied Obligations
shall, to the fullest extent permitted by law, be reinstated and deemed reduced
only by such amount paid and not so rescinded, reduced, restored or returned.

SECTION 11. GOVERNING LAW.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO ANY LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, NEW
YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT, OR OTHER
DOCUMENT RELATED THERETO. EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

SECTION 12. WAIVER OF JURY TRIAL. EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

7



--------------------------------------------------------------------------------

SECTION 13. Section Titles. The Section titles contained in this Guaranty are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Guaranty.

SECTION 14. Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same Guaranty.

SECTION 15. Miscellaneous.

(a) All references herein to the Borrower or to any Guarantor shall include
their respective successors and assigns, including, without limitation, a
receiver, trustee or debtor-in-possession of or for the Borrower or such
Guarantor. All references to the singular shall be deemed to include the plural
where the context so requires.

(b) All payments made by any Guarantor hereunder shall be made to the
Administrative Agent, for the account of the respective Guarantied Party to
which such payment is owed, at the Administrative Agent’s office set forth in
the Credit Agreement in Dollars and in immediately available funds.

SECTION 16. Subrogation and Subordination.

(a) Subrogation. Notwithstanding any reference to subrogation contained herein
to the contrary, until the Release Date, each Guarantor hereby irrevocably
agrees not to assert any claim or other rights which it may have or hereafter
acquire against the Borrower that arise from the existence, payment, performance
or enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of any Lender against the Borrower or any collateral which any Lender now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statutes or common law, including without limitation, the
right to take or receive from the Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim or other rights. If any amount shall be paid to any
Guarantor in violation of the preceding sentence and the Guarantied Obligations
shall not have been paid in full, such amount shall be deemed to have been paid
to such Guarantor for the benefit of, and held in trust for the benefit of, the
Lenders, and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement. Each Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Credit Agreement and that the agreement set
forth in this Section 16 is knowingly made in contemplation of such benefits.

 

8



--------------------------------------------------------------------------------

(b) Subordination. All debt and other liabilities of the Borrower to any
Guarantor (“Borrower Debt”) are expressly subordinate and junior to the
Guarantied Obligations and any instruments evidencing the Borrower Debt to the
extent provided below.

(i) Until the Release Date, each Guarantor agrees that it will not request,
demand, accept, or receive (by set-off or other manner) any payment amount,
credit or reduction of all or any part of the amounts owing under the Borrower
Debt or any security therefor, except as specifically allowed pursuant to clause
(ii) below;

(ii) Notwithstanding the provisions of clause (i) above, the Borrower may pay to
the Guarantors and the Guarantors may request, demand, accept and receive and
retain from the Borrower payments, credits or reductions of all or any part of
the amounts owing under the Borrower Debt or any security therefor on the
Borrower Debt, provided that the Borrower’s right to pay and the Guarantors’
right to receive any such amount shall automatically and be immediately
suspended and cease (A) upon the occurrence and during the continuance of an
Event of Default or (B) if, after taking into account the effect of such
payment, an Event of Default would occur and be continuing. The Guarantors’
right to receive amounts under this clause (ii) (including any amounts which
theretofore may have been suspended) shall automatically be reinstated at such
time as the Event of Default which was the basis of such suspension has been
cured or waived (provided that no subsequent Event of Default has occurred) or
such earlier date, if any, as the Administrative Agent gives notice to the
Guarantors of reinstatement by the Required Lenders, in the Required Lenders’
sole discretion;

(iii) If any Guarantor receives any payment on the Borrower Debt in violation of
this Guaranty, such Guarantor will hold such payment in trust for the Lenders
and will promptly deliver such payment to the Administrative Agent; and

(iv) In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law against the Borrower (an “Insolvency Proceeding”) and subject to
court orders issued pursuant to the Bankruptcy Code, the Guarantied Obligations
shall first be paid and discharged in full before any payment is made upon the
Borrower Debt notwithstanding any other provisions which may be made in such
Insolvency Proceeding. In the event of any Insolvency Proceeding, each Guarantor
will at any time prior to Release Date (A) file, at the request of any
Guarantied Party, any claim, proof of claim or similar instrument necessary to
enforce the Borrower’s obligation to pay the Borrower Debt, and (B) hold in
trust for and pay to the Guarantied Parties any and all monies, obligations,
property, stock dividends or other assets received in any such proceeding on
account of the Borrower Debt in order that the Guarantied Parties may apply such
monies or the cash proceeds of such other assets to the Obligations.

SECTION 17. Severability. Any provision of this Guaranty which is for any reason
prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

9



--------------------------------------------------------------------------------

SECTION 18. ENTIRE AGREEMENT. TOGETHER WITH THE CREDIT AGREEMENT, THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER
HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS. OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

SECTION 19. Conflicts. If in the event of a conflict between the terms and
conditions of this Guaranty and the terms and conditions of the Credit
Agreement, the terms and conditions of the Credit Agreement shall control.

SECTION 20. Future Guarantors. At such time following the date hereof as any
Material Subsidiary (an “Acceding Guarantor”) is required to accede hereto
pursuant to the terms of Section 6.7 of the Credit Agreement, such Acceding
Guarantor shall execute and deliver an accession agreement substantially in the
form of Annex 1 (the “Accession Agreement”), signifying its agreement to be
bound by the provisions of this Guaranty as a Guarantor to the same extent as if
such Acceding Guarantor had originally executed this Guaranty as of the date
hereof. Each of the other Guarantors hereby consents to the execution and
delivery of such Accession Agreement without any further notice or consent of
such Guarantors.

SECTION 21. Amendment and Restatement. This Guaranty amends, restates, cancels
and supersedes as of the date hereof in its entirety the Sixth Amended and
Restated Guaranty.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.

 

 

GUARANTORS: Aquaterra Utilities, Inc. Asbury Woods L.L.C. Astoria Options, LLC
Aylon, LLC Bay Colony Expansion 369, Ltd. Bay River Colony Development, Ltd. BB
Investment Holdings, LLC BCI Properties, LLC Black Mountain Ranch, LLC BPH I,
LLC Bramalea California, Inc. CalAtlantic Group, Inc. CalAtlantic Homes of
Arizona, Inc. CalAtlantic Homes of Georgia, Inc. CalAtlantic Homes of Indiana,
Inc. CalAtlantic Homes of Texas, Inc. CalAtlantic Homes of Washington, Inc.
CalAtlantic Title, Inc. Cambria L.L.C. Cary Woods, LLC Cherrytree II LLC CL
Ventures, LLC Colonial Heritage LLC Concord Station, LLP Coventry L.L.C.
Creekside Crossing, L.L.C. Darcy-Joliet, LLC DBJ Holdings, LLC Evergreen Village
LLC F&R QVI Home Investments USA, LLC Faria Preserve, LLC Fidelity Guaranty and
Acceptance Corp. Fox-Maple Associates, LLC Friendswood Development Company, LLC
Garco Investments, LLC Greystone Construction, Inc. Greystone Homes of Nevada,
Inc. Greystone Nevada, LLC

 

[Signature page to Seventh Amended and Restated Guarantee Agreement]



--------------------------------------------------------------------------------

Greywall Club L.L.C. Haverton L.L.C. Heathcote Commons LLC Home Buyer’s
Advantage Realty, Inc. Homecraft Corporation HTC Golf Club, LLC Independence
L.L.C. Lagoon Valley Residential, LLC Lakelands at Easton, L.L.C. LB/L-Duc III
Antioch 330, LLC Legends Club, LLC Legends Golf Club, LLC LenFive, LLC LenFive
Opco GP, LLC LenFive Sub, LLC LenFive Sub II, LLC LenFive Sub III, LLC LenFive
Sub Opco GP, LLC Len Paradise, LLC Lencraft, LLC LENH I, LLC Lennar Aircraft I,
LLC Lennar Arizona Construction, Inc. Lennar Arizona, Inc. Lennar Associates
Management Holding Company Lennar Associates Management, LLC Lennar Buffington
Colorado Crossing, L.P. Lennar Buffington Zachary Scott, L.P. Lennar Carolinas,
LLC Lennar Central Park, LLC Lennar Central Region Sweep, Inc. Lennar Chicago,
Inc. Lennar Colorado, LLC Lennar Communities Development, Inc. Lennar
Communities Nevada, LLC Lennar Communities of Chicago L.L.C. Lennar Communities,
Inc. Lennar Construction, Inc. Lennar Developers, Inc. Lennar Fresno, Inc.
Lennar Georgia, Inc. Lennar Hingham Holdings, LLC Lennar Hingham JV, LLC Lennar
Homes Holding, LLC

 

[Signature page to Seventh Amended and Restated Guarantee Agreement]



--------------------------------------------------------------------------------

Lennar Homes of Arizona, Inc. Lennar Homes of California, Inc. Lennar Homes of
Tennessee, LLC Lennar Homes of Texas Land and Construction, Ltd. Lennar Homes of
Texas Sales and Marketing, Ltd. Lennar Homes of Utah, Inc. Lennar Homes, LLC
Lennar Imperial Holdings Limited Partnership Lennar Layton, LLC Lennar Mare
Island, LLC Lennar Marina A Funding, LLC Lennar Massachusetts Properties, Inc.
Lennar New Jersey Properties, Inc. Lennar New York, LLC Lennar Northeast
Properties LLC Lennar Northeast Properties, Inc. Lennar Northwest, Inc. Lennar
Pacific Properties Management, Inc. Lennar Pacific Properties, Inc. Lennar
Pacific, Inc. Lennar PI Acquisition, LLC Lennar PI Property Acquisition, LLC
Lennar PIS Management Company, LLC Lennar Port Imperial South, LLC Lennar
Realty, Inc. Lennar Reno, LLC Lennar Riverside West Urban Renewal Company,
L.L.C. Lennar Riverside West, LLC Lennar Sacramento, Inc. Lennar Sales Corp.
Lennar Southwest Holding Corp. Lennar Texas Holding Company Lennar Trading
Company, LP Lennar West Valley, LLC Lennar.com Inc. LH Eastwind, LLC LHI
Renaissance, LLC LNC at Meadowbrook, LLC LNC at Ravenna, LLC LNC Communities I,
Inc. LNC Communities II, LLC LNC Communities III, Inc. LNC Communities IV, LLC

 

[Signature page to Seventh Amended and Restated Guarantee Agreement]



--------------------------------------------------------------------------------

LNC Communities V, LLC LNC Communities VI, LLC LNC Communities VII, LLC LNC
Communities VIII, LLC LNC Pennsylvania Realty, Inc. Long Beach Development, LLC
Lori Gardens Associates II, LLC Lori Gardens Associates III, LLC Lorton Station,
LLC Madrona Village L.L.C. Madrona Village Mews L.L.C. Mid-County Utilities,
Inc. Mission Viejo 12S Venture, LP Mission Viejo Holdings, Inc. North American
Title Company, Inc. (CA) Northbridge L.L.C. Northeastern Properties LP, Inc.
Palm Gardens At Doral Clubhouse, LLC Palm Gardens at Doral, LLC Palm Vista
Preserve, LLC PG Properties Holding, LLC Pioneer Meadows Development, LLC
Pioneer Meadows Investments, LLC POMAC, LLC Prestonfield L.L.C. PT Metro, LLC
Raintree Village II L.L.C. Raintree Village, L.L.C. Rivenhome Corporation
Rutenberg Homes of Texas, Inc. Rutenberg Homes, Inc. Rye Hill Company, LLC
Ryland Homes of California, Inc. Ryland Homes Nevada, LLC S. Florida
Construction II, LLC S. Florida Construction III, LLC S. Florida Construction,
LLC St. Charles Community, LLC San Lucia, LLC Savell Gulley Development, LLC
Scarsdale, LTD. Seminole/70th, LLC Siena at Old Orchard, LLC Spanish Springs
Development, LLC

 

[Signature page to Seventh Amended and Restated Guarantee Agreement]



--------------------------------------------------------------------------------

SPIC Del Sur, LLC SPIC Dublin, LLC Standard Pacific 1, Inc. Standard Pacific
Investment Corp. Standard Pacific of Colorado, Inc. Standard Pacific of Florida
GP Standard Pacific of Florida GP, Inc. Standard Pacific of Las Vegas, Inc.
Standard Pacific of Orange County, Inc. Standard Pacific of Tampa, GP Standard
Pacific of South Florida GP, Inc., Standard Pacific of the Carolinas, LLC Stoney
Corporation Strategic Holdings, Inc. Strategic Technologies, LLC Summerfield
Venture L.L.C. Summerwood, LLC Temecula Valley, LLC The LNC Northeast Group,
Inc. The Preserve at Coconut Creek, LLC The Ryland Corporation Treasure Island
Holdings, LLC U.S. Home Corporation U.S. Home of Arizona Construction Co. U.S.
Home Realty, Inc. U.S.H. Los Prados, Inc. U.S.H. Realty, Inc. USH - Flag, LLC
USH Equity Corporation USH Woodbridge, Inc. UST Lennar GP PIS 10, LLC UST Lennar
GP PIS 7, LLC UST Lennar Collateral Sub, LLC UST Lennar HW Scala SF Joint
Venture WCI Communities, LLC WCP, LLC West Chocolate Bayou Development, LLC West
Van Buren L.L.C. Westchase, Inc.

 

[Signature page to Seventh Amended and Restated Guarantee Agreement]



--------------------------------------------------------------------------------

as Guarantors By:  

/s/ Jonathan Jaffe

  Name: Jonathan Jaffe   Title: Authorized Officer

 

[Signature page to Seventh Amended and Restated Guarantee Agreement]



--------------------------------------------------------------------------------

ACCESSION AGREEMENT

 

To:

Guarantors

 

Re:

JPMorgan Chase/Lennar Revolving Credit Facility

Date:                             , 20        

Ladies and Gentlemen:

This Accession Agreement is made and delivered pursuant to Section 20 of that
certain Seventh Amended and Restated Guarantee Agreement dated as of April
[        ], 2019 (as amended, modified, renewed or extended from time to time,
the “Guaranty”), made by each Guarantor named in the signature pages thereof
(collectively, the “Guarantors”). All capitalized terms used in this Accession
Agreement and not otherwise defined herein shall have the meanings assigned to
them in either the Guaranty or in the Credit Agreement referred to below, as
applicable.

Lennar Corporation, as borrower, JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders (hereinafter defined) (in such capacity, together with its
successors, “Administrative Agent”) and the lenders from time to time party
thereto (collectively, the “Lenders”) are parties to that certain Seventh
Amended and Restated Credit Agreement dated as of April [        ], 2019 (as
amended, modified, renewed, extended or amended and restated from time to time,
the “Credit Agreement”).

The undersigned, [                                                     ], is a
Material Subsidiary and hereby acknowledges that pursuant to Section 6.7 of the
Credit Agreement it is a “Guarantor” for all purposes of the Guaranty, effective
from the date hereof.

Without limiting the foregoing, the undersigned hereby assumes and agrees to
perform all of the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Guaranty to the same extent and with the same
force and effect as if the undersigned were an original Guarantor signatory
thereto.

THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Accession Agreement, as of
the date first above written.

 

[                                                 ]

 

By Title